Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 16, 19-26, 29-30, and 32-35 are pending. Claims 16, 26, and 33 have been amended. Claims 17-18, 27-28, and 31 have been canceled. The prior art rejections are maintained and revised in view of the amendments. The previous objections and the previous rejections under 35 USC 112 are withdrawn in view of the cancellations and amendments.
	The specification has been amended to change a typographical error on page 13, line 2 from SS1 to SS2.
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 recites “a second gas stream” twice. The subsequent instance is believed to refer to the earlier instance. The subsequent instance should be preceded with the definite article “the.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 recites “wherein the flow generating assembly causes [the] second gas stream to flow at a higher velocity than the first gas stream.” It is unclear if this limitation is drawn merely to flow generating assembly capable of causing the second gas stream to flow at a higher velocity than the first gas stream or if the limitation is drawn to a method step of causing the second gas stream to flow faster than the first gas stream. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Additionally, claim 25 recites “a desired flow characteristic.” It is unclear if this desired flow characteristic is a higher velocity for the second gas stream than the first gas stream or the ability of the control criterion to cause a flow characteristic desired by an operator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 2011/0291331).
Regarding claim 16, Scott discloses an apparatus for additively manufacturing three-dimensional objects (abstract), the apparatus comprising: a process chamber (build chamber 20, upper build chamber 220,[0006], [0037], Figs. 1-4); a flow generating assembly configured to generate at least one gas stream that flows through the process chamber during operation of the apparatus (pumps 61, 71, 81, pump 450, pump 650, pump 720, [0007], [0040-46], [0050], Figs. 1-4); a gas flow supply line operably coupling the flow generating assembly with the process chamber (gas circuits 60, 70, 80, 460, 470, 480, first part 700, second part 710, [0007], [0040], [0053], [0054], Figs. 1-4), the gas flow supply line comprising: a branch point (location of second valve 640, [0053], Fig. 4) , an upstream section disposed upstream of the branch point (Fig. 4), and a plurality of downstream sections disposed downstream of the branch point (Fig. 
Regarding claim 19, Scott discloses the first gas stream inlet and the second gas stream inlet fluidly communicating with the process chamber at a process chamber wall at least partly delimiting the process chamber (inlets are at boundary of process chamber, Fig. 4).  

Regarding claim 21, Scott discloses wherein the plurality of downstream sections comprises at least some of the plurality of downstream sections arranged in parallel to one another (Fig. 4).  
Regarding claim 22, Scott teaches wherein the at least one downstream flow generating-unit is configured to adjust one or more flow properties of a respective gas stream flowing through a respective one of the plurality of downstream sections (pump 720 accelerates air flow for optical shield, [0045], [0053], Fig. 4, claims 12, 15).  
Regarding claim 23, Scott discloses wherein the one or more flow properties of a first respective gas stream flowing through a first respective one of the plurality of downstream sections differs from the one or more flow properties of a second respective gas stream flowing through a second respective one of the plurality of downstream sections (faster airflow for optical shield relative to gas blanket, [0053]).  
Regarding claim 24, Scott discloses a control unit configured to control operation of the upstream flow generating-unit and/or the at least one downstream flow generating-unit based at least in part on a control criterion (flow is controlled, [0053], claims 15-18).  
Regarding claim 25, Scott discloses wherein the control criterion is configured to cause a desired flow characteristic of respective gas streams flowing through respective ones of the plurality of downstream sections and/or to cause a desired flow characteristic of a gas stream 
Regarding claim 26, wherein the at least one downstream flow generating-unit is allocated to only one gas flow supply line branch or to a plurality of gas flow supply line branches (pump 720 allocated to first part 710, [0054], Fig. 4).  
Regarding claim 29, Scott discloses wherein the upstream flow generating-unit comprises an upstream pumping device (pump 650, [0050], [0052], Fig. 4); and/or wherein the at least one downstream flow generating-unit comprises at least one downstream pumping device (pump 720, [0054], Fig. 4).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0291331).
	
Regarding claim 32, Scott does not disclose a single embodiment with all the limitations of claim 16 wherein the plurality of downstream sections of the gas flow supply line comprises at least three downstream sections fluidly communicating with respectively different elevations of the process chamber.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments of [0050-54] and Fig. 4 to have a third downstream section at a middle elevation because [0043] teaches the desirability of three independently controlled gas circuits which, as modified, would have optional pumps 720 in the downstream section (see [0054]) for that independent control.
Regarding claim 33, Scott as modified regarding claim 32 teaches wherein the at least three downstream sections fluidly communicating with the respectively different elevations of the process chamber are configured to cause gas to flow through the process chamber in the form a plurality of flow planes having a vertically stacked orientation relative to one another, wherein respective ones of the plurality of flow planes exhibit one or more flow properties that differ with respect to at least another one of the plurality of flow planes (as modified, Figs. 1-2, with independent control as taught by [0043] which therefore would result in differences in flow properties during use).  
Regarding claim 35, Scott does not disclose a single embodiment with a plurality of downstream flow generating-units. 
However, as noted above, [0050-54] and Fig. 4 teach an embodiment with all the limitations of claim 16. [0006-07] and Fig. 1 teach embodiments with a plurality of sections of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments of [0050-54] and Fig. 4 to have a second downstream flow generating-unit because [0006-07] and Fig. 1 teach embodiments with multiple flow generating-units and a further pump (see [0054]) because such a structure would provide further control of flow through second part 710 which is desirable as taught by [0007], [0043], and [0054].

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0291331) as applied to claim 29 above, and further in view of Zaiss (WO 2019/086479, with citations to US 2020/0262140).
Regarding claim 30, Scott teaches an apparatus substantially as claimed. Scott is silent as to the type of pumps in the apparatus.
However, in the same field of endeavor of gas circuits for an additive manufacturing apparatus, Zaiss teaches wherein the pumping device is a suction pump ([0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pump 650 or pump 720 to be a suction pump because Scott is silent as to the type of pump and [0070] of Zaiss teaches that pumps for circulating a gas in the process chamber of an additive manufacturing device can be .  

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0291331) as applied to claim 16 above, and further in view of Krol (WO 2019/086479, with citations to US 2020/0262140).
Regarding claim 34, Scott teaches an apparatus substantially as claimed. Scott does not disclose one or more nozzle and/or diffuser elements configured to widen and/or homogenize at least a portion of the at least one gas stream flowing through the process chamber.
However, in the same field of endeavor of an additive manufacturing apparatus directing gas through the process chamber, Krol teaches  one or more nozzle elements configured to widen and/or homogenize at least a portion of the at least one gas stream flowing through the process chamber (nozzle to direct fresh gas toward build area, [0027]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlets from first part 700 or second part 710 of Scott to include a nozzle because [0027] of Krol teaches a nozzle is useful for directing fresh gas toward the build area.
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. Applicant argues that Scott does not teach “the flow generating assembly causes .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkes (US 2017/0087635; US 10,682,701) teaches the embodiment shown in Fig. 3, which has separate gas flows delivered at multiple elevations but does not clarify the relative speed of the gas streams. [0049] of Sutcliffe (US 2018/0244034; US 10,933,620) teaches gas flow 142 acting as a gas knife across the build platform 102 and gas flow 148 at an elevated location across window 107 to prevent condensate from collecting on window 107. The relative speeds of the gas flows are not clear. Huebinger (US 2019/0262901) teaches protective gas streams F1, F2. As it appears in Fig. 3, F2 passes unencumbered from gas source 28 across the build platform while elevated gas stream F1 is slowed by dispersion unit 56 and porous component 36. Accordingly, F2 is faster than F1. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744           

                                                                                                                                                                                                                                                                                                                                                                                   /XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744